          Case 1:16-cv-07032-JGK Document 254 Filed 10/27/20 Page 1 of 2


                                                                                                 10/27/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
RACHEL WELLNER,                                                         :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   16-CV-7032 (JGK) (JLC)
                                                                        :
CITY OF NEW YORK, et al.,                                               :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated November 4, 2019 (Dkt. No. 235), Judge Koeltl

referred this case to me for settlement. The Court held a settlement conference

later that month, which was ultimately unsuccessful. In light of the parties’ joint

letter dated October 26, 2020 indicating a desire to participate in another

settlement conference (Dkt. No. 253), the parties are directed to advise the Court

within 30 days when they wish to schedule that conference. The parties should do

so by filing a letter-motion on the docket that indicates at least three dates that are

mutually convenient for the parties. Alternatively, counsel are free to e-mail my

deputy clerk, David Tam, at David_Tam@nysd.uscourts.gov to find a mutually

convenient date for the parties and the Court. In light of the COVID-19 pandemic,

any settlement conference in the foreseeable future will likely be conducted

telephonically. Using the Court’s conference line system, the Court will begin the

settlement conference in joint session with all parties on the line before breaking




                                                        1
        Case 1:16-cv-07032-JGK Document 254 Filed 10/27/20 Page 2 of 2




into private session and speaking to the parties individually, as the technology the

Court is using can facilitate breakout sessions with each side.

      SO ORDERED.

Dated: October 27, 2020
       New York, New York




                                          2
